Citation Nr: 1024508	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  04-19 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, including posttraumatic stress 
disorder (PTSD), to include as due to a service-connected 
disability.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD), to include as due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION


The Veteran had active service from August 1972 to May 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in October 2006 by the 
undersigned Veterans Law Judge. 

The Veteran originally filed a claim of entitlement to 
service connection for a nervous disability.  As is discussed 
in more detail below, the medical evidence of record 
indicates that the Veteran has been diagnosed with various 
mental conditions.  Although not claimed by the Veteran, the 
Board is expanding his original claim to include all acquired 
psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (finding a claimant without medical expertise cannot 
be expected to precisely delineate the diagnosis of his 
mental illness).

The issue of entitlement to service connection for an 
acquired psychiatric disability, including PTSD, to include 
as due to a service-connected disability, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The claim for entitlement to service connection for an 
acquired psychiatric disorder was denied in August 2000.  The 
Veteran was notified in writing of the decision, but he did 
not initiate an appeal within the applicable time limit.

2.  Evidence pertaining to the Veteran's acquired psychiatric 
disorder received since the August 2000 Board decision was 
not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's August 2000 decision that denied entitlement 
to service connection for a psychiatric disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the August 2000 decision is new 
and material, and the Veteran's claim for entitlement to 
service connection for a psychiatric disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Entitlement to Service Connection for an 
Acquired Psychiatric Disorder, to Include PTSD, to Include as 
Due to a Service-Connected Disability

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
Veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

In an August 2000 decision, the Board denied the Veteran's 
claim of entitlement to service connection for a psychiatric 
disorder.  At the time of the August 2000 Board denial, it 
was determined that service connection was not warranted 
because there was no link to the Veteran's military service.

In general, Board decisions are final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100 (2008).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

In this instance, since the Board's August 2000 decision 
denied the claim on the basis that the evidence did not show 
a link to service, the Board finds that new and material 
evidence would consist of medical evidence refuting these 
findings.

Additional evidence received since the August 2000 Board 
decision consists of numerous VA outpatient and private 
treatment records documenting the post-service treatment and 
evaluation of the Veteran's psychiatric disorders.  
Specifically, a VA treatment note from May 2006 indicates 
that the Veteran has depression secondary to rectal bleeding.  
The Board notes the Veteran is service-connected for internal 
and external hemorrhoids.  

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection for an acquired psychiatric 
disorder.  38 C.F.R. § 3.156(a).  The Board determines that 
the claim of service connection for a psychiatric disorder is 
reopened.

The Board has reopened the claim and is remanding it, as will 
be discussed subsequently.  The Board has not taken any 
adverse action on the claim, and any deficiencies regarding 
duties to notify and to assist the Veteran that may exist in 
this case are not prejudicial to the Veteran at this time.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disability, including PTSD, to include as due to 
a service-connected disability; to this extent, the appeal is 
granted.


REMAND

The claim has been reopened.  In light of the evidence 
presented, additional information is necessary.  

Post-service treatment records indicate varying psychological 
diagnoses, such as depression and paranoid personality.  As 
the record contains numerous diagnoses of various mental 
conditions and an opinion has not yet been obtained regarding 
whether those diagnoses are as likely as not related to the 
Veteran's active service, the Board finds that a remand for 
an additional examination is necessary.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Furthermore, as stated 
previously, a VA outpatient note from May 2006 indicates that 
the Veteran was suffering from depression secondary to rectal 
bleeding.  An opinion is necessary to determine if any of the 
Veteran's currently diagnosed psychiatric disorder are 
proximately due to or aggravated by his service-connected 
disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims folder any updated treatment 
records.

2.  Schedule the Veteran for a VA 
psychiatric examination.  The claims 
file must be made available reviewed by 
the examiner and the examination report 
should note that the claims file was 
reviewed, including service treatment 
records.  

The examiner should specifically offer 
an opinion as to whether the Veteran 
has a psychiatric disability, and, if 
so, whether it is at least as likely as 
not (a 50 percent probability or 
greater) that any psychiatric disorder 
currently demonstrated is causally or 
etiologically related to the Veteran's 
military service or whether any 
currently diagnosed psychiatric 
disorder is proximately due to or 
aggravated by his service-connected 
disabilities of dermatitis and/or 
internal and external hemorrhoids.  The 
examiner should specifically comment on 
the May 2006 VA outpatient note 
indicating a relationship between the 
Veteran's depression and his rectal 
bleeding.  The examiner must provide 
the rationale for the opinions provided 
in a legible report.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

3.  After all of the above actions have 
been completed, readjudicate the claim.  
If the claim remains denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


